Title: To James Madison from William Duncan, 21 March 1813
From: Duncan, William
To: Madison, James


Sir,United States Arsenal March 21st: 1813
Since I had the honor to receive from your Excellency the appointment of Superintendant of Military Stores, I trust my unceasing endeavours to promote the public service have proved satisfactory. I can say that I have conscientiously exerted all the energies of body and mind in the prompt and faithful discharge of the various and arduous duties which devolved on me. The enclosed letter, signed by all the Officers and Clerks at this establishment, was this morning politely handed to me, with a request that I should forward it to your excellency. My daily intercourse with those Gentlemen afforded them an opportunity of witnessing my attention to the official duties of my Office; which being abolished by law, I take the liberty of most respectfully soliciting an appointment to the Office of Superintendant General, which was created instead thereof. I have the honor to be with sentiments of the highest esteem & regard Your excellencys Obedt. Servt.
Wm. DuncanSupt. Mil. Stores
